This proceeding, though somewhat irregular in both form and substance, appears to have been brought under Equity Rule XXXIX, which provides for an application to the discretion of the court for a re-hearing in an *559Equity cause. In the petition, the court is asked to review and modify its opinion and decision announced December 22, 1910, in Bliss v. Judkins, 107 Maine, 425. Bill dismissed with costs.
Chauncey W. Hackett, Arthur Sewall, J. 0. Bradbury, for plaintiff. Cleaves, Waterhouse & Emery, for defendants.